695 So.2d 249 (1997)
Ex parte Alex ROPER.
(Re Alex Roper, a/k/a David Wade v. State).
1960761.
Supreme Court of Alabama.
April 25, 1997.
John G. Butler, Jr., Huntsville, for petitioner.
No brief filed for respondent.
Prior report: Ala.Cr.App., 695 So.2d 244.
ALMON, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and HOUSTON, COOK, and SEE, JJ., concur.